Case 8:19-cr-00039-LEK Documentl Filed12/28/18 Page fl

 

 

 

AO 9! (Rev. 01/09) Criininal Cornplainl U.S, D|STR|C_T (:OURT _ N'D, 0}; N_Y,
F l L I: L)
UNITED STATES DISTRICT COURT
for the UEC 23 ZUlB
NORTHERN Distl‘ict of NEW YORK

 

 

 

 

 

AT O'CLUCK
United States of America ) john M- DOmurad. Clerk - P!nnsburgh

v. )

) Case No. 8: l 8-MJ-779 (GLF)
)
j 7 Uebel rCAMACl-IiO-Arizar )

Defena'crm
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of _1_2/27/2018 in the county of Franklin in the No£hern District of

flew York _ _ __ , the defendant violated 8 w U. S. C. § |326(3) , an offense described as follows:

Roosebel COMACHO-Ariza, being an alien who had been deported or removed, was found in the United States
near Hogansburg, New York without the express consent of the Secretary of Homeland Security for
reapplication for admission into the United States.

This criminal complaint is based on these facts:

On December 27, 2018, at approximately 10:45 p.m., Massena Border Patrol Station Agents were contacted by
St. Regis Tribal Mohawk Police Offlcers in regards to a suspicious person at Srnokey’s Smoke Shop in
Hogansburg, New York. Tribal Police noted that this individual was elderly, was waiting at an undesignated
bus stop in 20 degree Fahrenheit weather, and that the next bus was not scheduled to arrive until 9:30 a.m. the
following morning Tribal Police also noted that the individual appeared to speak only Spanish. At
approximately ll:20 p.m., Border Patrol Agents responded and encountered Roosebe| CAMACI-IO-Ariza, a
national of Colombia at Smokey’s Smoke Shop in Hogansburg, New York. During a field interview with
CAMACHO-Ariza, freely admitted to being a national of Colombia illegally present in the United States.
CAMACl-IO-Ariza was transported to the Massena Border Patrol Station for further processing Records checks
indicated that CAMACHO-Ariza was previously deported to Colombia on April 10, 2013 through Nogales,
Arizona and to Colombia on August 25, 2014 through New Orleans, Louisiana. During initial questioning,
CAMACHO-Ariza admitted that he had been previously ordered deported, and that he was deported as stated above.

Coi)ip/oina)z! ‘.s'igrzatztre

Alexander Vita|e, Border Patro] Agent
Prt`med name mud title

Sworn to before me and signed in my presence

Date: Dece_mber 28, 2018 %é_é Z ;"__'

Jnc(ge 's signature

City and state: Pleurgh, New Yorl< ____ Hon. Gary jI,. Fav_r_ol_l__lS l\_/I_agi_strate.[uidge

Prt`.lt!ed name and title

 

